This is an attempted appeal from a judgment of conviction rendered in the county court of Washita county on the 9th day of February, 1922, wherein plaintiff in error, Erick Caldwell, was convicted of the offense of selling intoxicating liquor and punishment fixed at a fine of $75 and imprisonment in the county jail for a period of 60 days. *Page 447 
The petition in error and case-made were filed in this court on the 14th day of June, 1922, 125 days after the rendition of the judgment. The Attorney General has filed a motion to dismiss the appeal for the reason that the same was not taken within the time allowed by statute for taking appeals in misdemeanor cases. In misdemeanor cases the longest time allowed in which an appeal may be taken is within 120 days after the judgment is rendered, provided proper extension of time beyond 60 days is made by the trial court. Section 2808, Compiled Statutes 1921.
The appeal not having been lodged in this court until 125 days after the date of the rendition of judgment, the motion of the Attorney General to dismiss the appeal is well taken. Appeal dismissed.